Exhibit UVUMOBILE, INC. SERIES B CONVERTIBLE PREFERRED STOCK CERTIFICATE OF DESIGNATION Pursuant to Section151 of the General Corporation Law of the State of Delaware UVUMOBILE, INC. (the “Corporation”), a corporation organized and existing under the General Corporation Law of the State of Delaware, does hereby certify that pursuant to the authority vested in the Board of Directors of the Corporation by its Certificate of Incorporation, as amended, and pursuant to the provisions of Section151 of the General Corporation Law of the State of Delaware, said Board of Directors, by unanimous written consent, adopted the following resolution which remains in full force and effect as of the date hereof: RESOLVED, that pursuant to the authority vested in the Board of Directors of the Corporation (the “Board of Directors”) by its Certificate of Incorporation, as amended to date and subsequently amended by this Certificate of Amendment (hereinafter referred to as the “Certificate of Incorporation”), the Board of Directors does hereby create, authorize and provide for the issuance of its SeriesB Convertible Preferred Stock, par value $0.001 per share, consisting of 10,000,000 shares, having the following designations, preferences and relative and other special rights, qualifications, limitations and restrictions: 1.Designation. The designation of such series is SeriesB Convertible Preferred Stock (hereinafter in this Certificate of Designation called the “SeriesB Preferred Stock”) and the number of shares constituting such series shall be 10,000,000, which number may be decreased (but not increased) by the Board of Directors without a vote of stockholders; provided ,however , that such number may not be decreased below the number of then currently outstanding shares of SeriesB Preferred Stock, plus shares issuable upon the exercise of any then outstanding options, warrants or rights to acquire shares of the SeriesB Preferred Stock. 2.Dividends. When and if declared by the Board of Directors, the holders of the SeriesB Preferred Stock shall share ratably with the holders of the Common Stock in proportion to the number of shares of SeriesB Preferred Stock and Common Stock held by each such holder. 3.Liquidation, Dissolution or Winding Up; Certain Mergers, Consolidations and Asset Sales. (a)In the event of any voluntary or involuntary liquidation, dissolution or winding up of the Corporation, the holders of SeriesB Preferred Stock then outstanding shall be entitled to be paid out of the assets of the Corporation available for distribution to its stockholders, before any payment shall be made to the holders of Common Stock or any other class or series of stock ranking on liquidation junior to the SeriesBPreferred Stock (such Common Stock and other stock being collectively referred to as “Junior Stock”) by reason of their ownership thereof, an amount equal to $0.064 per share (the “Stated Value”) (subject to appropriate adjustment in the event of any stock dividend, stock split, combination or other similar recapitalization affecting such shares), plus any dividends declared but unpaid thereon.If upon any such liquidation, dissolution or winding up of the Corporation the remaining assets of the Corporation available for distribution to its stockholders shall be insufficient to pay the holders of shares of SeriesB Preferred Stock and any preferred stock ranking on a parity with the Series B Preferred Stock, the full amount to which they shall be entitled, the holders of shares of SeriesB Preferred Stock and any class or series of stock ranking on liquidation on a parity with the SeriesB Preferred Stock shall share ratably in any distribution of the remaining assets and funds of the Corporation in proportion to the respective amounts which would otherwise be payable in respect of the shares held by them upon such distribution if all amounts payable on or with respect to such shares were paid in full. (b)Upon any such liquidation, dissolution or winding up of the Corporation, after the holders of the SeriesB Preferred Stock and any preferred stock ranking on a parity with the Series B Preferred Stock shall have been paid in full, the remaining net assets of the Corporation shall be distributed ratably among the holders of SeriesB Preferred Stock, any preferred stock ranking on a parity with the Series B Preferred Stock and Common Stock (with each share of SeriesB Preferred Stock being deemed, for such purpose, to be equal to the number of shares of Common Stock, including fraction of a share, into which such share of SeriesB Preferred Stock is convertible in accordance with the terms of Section5 hereof, immediately prior to the close of business on the business day fixed for such distribution). (c)Any merger or consolidation in which (i)the Corporation is a constituent party or (ii)a subsidiary of the Corporation is a constituent party and the Corporation issues shares of its capital stock pursuant to such merger or consolidation (except any such merger or consolidation involving the Corporation or a subsidiary in which the holders of capital stock of the Corporation immediately prior to such merger or consolidation continue to hold immediately following such merger or consolidation at least 51% by voting power of the capital stock of (A)the surviving or resulting corporation or (B)if the surviving or resulting corporation is a wholly owned subsidiary of another corporation immediately following such merger or consolidation, the parent corporation of such surviving or resulting corporation), or sale of all or substantially all the assets of the Corporation, shall be deemed to be a liquidation of the Corporation for purposes of this Section3, and the agreement or plan of merger or consolidation with respect to such merger, consolidation or sale shall provide that the consideration payable to the stockholders of the Corporation (in the case of a merger or consolidation), or consideration payable to the Corporation, together with all other available assets of the Corporation (in the case of an asset sale), shall be distributed to the holders of capital stock of the Corporation in accordance with Sections 3(a) and 3(b) above. The amount deemed distributed to the holders of SeriesB Preferred Stock upon any such merger, consolidation or sale shall be the cash or the value of the property, rights or securities distributed to such holders by the Corporation or the acquiring person, firm or other entity.
